I am prompted to write a concurring opinion because I feel that the question of public policy behind our host-guest statute and our interpretation of it in Taylor v. Taug, 17 Wash. 2d 533,136 P.2d 176, needs re-emphasis.
As I considered our language in cases such as Gough v.Smalley, 160 Wash. 193, 294 P. 1007, and Parker v. Taylor,196 Wash. 22, 81 P.2d 806, there came a recollection of conditions existing before the enactment of that statute. That condition is aptly described in Shea v. Olson, 185 Wash. 143,53 P.2d 615, 111 A.L.R. 998. The portion of the opinion to which I have particular reference begins with the last paragraph on p. 154 of 185 Wn. and continues to the end of the first paragraph on p. 156 (53 P.2d 620, law point 12). To repeat here two pages from a previous opinion would be indefensible, but it is only by a reading thereof that the reasons for this concurrence will be what we have from time to time termed "crystal clear."
It is my view that, as stated in Shea v. Olson, supra, the fact of rampant collusion induced the legislature to say that, as a matter of public policy, the stopping of collusive suits in host-guest cases is more important than maintaining the presumption that all witnesses tell the truth, the whole truth, and nothing but the truth. The legislature in effect said that it is better that there be an occasional injustice than a wholesale perversion of justice. To announce any other rule than that adhered to by the majority, would again make a jury question out of any host-guest case in which the plaintiff would testify, truly or falsely, that he or she had attempted to terminate the host-guest relationship prior to the accident. The public policy which supports the statute supports the interpretation which we *Page 740 
placed upon it in Taylor v. Taug, supra, and to which we now adhere.
BEALS, J., concurs with HILL, J.